Citation Nr: 0122962	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Salt Lake City, Utah Regional Office 
(RO).


REMAND

In this case, the veteran contends that he contracted 
hepatitis C during his period of service through exposure to 
infected blood.  Specifically, the veteran stated that when 
he went on missions to retrieve dead bodies and through his 
involvement with the burial and disposal of dead soldiers, he 
came into contact with infected blood.  The veteran also 
stated that he began to use intervenous drugs in Vietnam, but 
he did not share needles and as such, had no risk of blood 
contact by that means.  

The veteran's records substantiate that the veteran was a 
combat engineer in service.  The law provides that, in the 
case of any veteran who engaged in combat with the enemy in 
active service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service. 38 U.S.C.A. 
§ 1154 (West 1991)  Accordingly, while the veteran's service 
medical records reveal nothing pertinent to the veteran's 
service connection claim per se, based on the veteran's 
combat experiences and his duties while in Vietnam, the Board 
must accept the veteran's assertion of exposure to blood.  

VA clinical and examination reports of record dated from 1974 
to 2000 relate primarily to other disorders and overall do 
not contain related notations or findings to support the 
veteran's service connection hepatitis C claim.  However, in 
VA hospitalization report dated in October 1974, the veteran 
underwent his third hospitalization for treatment of drug 
abuse.  No mention of hepatitis C was indicated at that time.  
Also, in a recitation of the veteran's past medical history 
included in VA hospitalization report dated in January 1988, 
it is noted that the veteran had hepatitis in 1972 stemming 
from use of dirty needles.  While the use of non-sterile 
needles is a medically recognized risk factor for hepatitis, 
the type of hepatitis is not noted nor is there any other 
information as to tests conducted for such diagnosis.  
Nothing further regarding hepatitis was disclosed.

In a private medical doctor's statement dated in April 1999, 
the physician noted that the veteran was diagnosed with 
hepatitis C in February 1997 and had undergone liver biopsies 
and subsequent treatment.  Thus, current disability is noted.  
However, the doctor made no indication of any relationship 
between the veteran's hepatitis C and his period of service.

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  The new statutory 
amendments require VA to obtain a medical examination or 
opinion when necessary to make a decision on the claim.  Id.  
The legislation provides that an examination or opinion is 
necessary to make a decision on the claim when: 1) there is 
lay or medical evidence of a current disability; and 2) lay 
or medical evidence that indicates that the disability may be 
associated with the veteran's active duty service; but 3) 
there is insufficient medical evidence to make a decision on 
the claim.  Id.  

In light of the above, the Board hereby remands this case for 
further development.  
The Board recognizes that drug use is not a basis for a grant 
of service connection for hepatitis C.  However, the record 
is not clear as to the veteran's current disability status.  
If hepatitis C does currently exist, there leaves the 
question as to whether the same is linked in anyway to the 
veteran's period of service.  In such case, if it is 
determined that the veteran currently has a confirmed 
diagnosis of hepatitis C, a medical opinion is further 
warranted to determine whether risk factors other than drug 
use could be attributed to his disability.  Thus, the Board 
requests that the RO respond to the following directives:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After securing any necessary 
authorization or medical releases, the RO 
shall make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

4.  The RO should also schedule the 
veteran for a VA hepatitis C examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of 
hepatitis C, if found.

The claims file, a separate copy of this 
remand, and VBA Fast Letters 98-110 and 
99-94 should be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
report must be annotated in this regard.

Any further indicated special studies 
should be conducted.

The examiner should review the veteran's 
complete military and medical history (as 
well as his post-service drug abuse 
history), and upon doing so answer the 
following questions:

(a) Does the veteran have a current 
hepatitis disability, and if so, what is 
its nature?

In answering this question, the examiner 
should perform blood serology tests 
(e.g., the EIA and RIBA tests) to 
identify the type of, if any, hepatitis 
present. See VBA Fast Letter 99-94.

(b) Is it at least as likely as not that 
the current hepatitis disability was 
incurred coincident with the veteran's 
military service?

In answering this question, the examiner 
should review the medical record for 
evidence of in-service and post-service 
exposure to a known risk factor(s) for 
hepatitis.  See VBA Fast Letter 98-110.

Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it complies with the 
directives of this remand, and if it does 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  VA has revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  The RO must review 
the claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  See VBA 
Fast Letter 00-87 (November 17, 2000); 
Stegall, supra.

After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for hepatitis C.

If the benefits requested on appeal are not granted, the RO 
should issue a supplemental statement of the case containing 
all applicable criteria pertinent to the veteran's claims.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




